DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground of rejection.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the implied phrase “is provided”; Examiner suggests deleting this phrase.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueon (US 6,508,635) in view of Orum et al (US 8,678,789), and further in view of Balsells (US 7,055,812).
As to claim 1, Kueon discloses a fluid-conducting pipe (22) of a reciprocating compressor (Fig. 4), said fluid-conducting pipe comprising at least one vibrational energy dissipation element (25).
Kueon fails to teach that the pipe is made of a polymeric material.
However, Orum et al teaches a refrigeration compressor like Kueon, having a flexible, plastic discharge conduit (61), which may be made from polymer/plastic, for example PTFE.  Using plastic insulates the compressor housing from being unnecessarily heated by the flow of hot gases produced by the compressor (col. 3, ll. 18-28).  The flexibility of the plastic obviously facilitates positioning of and accessibility to the conduit compared to a rigid conduit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueon such that the pipe is made of a polymeric material as taught by Orum et al in order to insulate the housing from the heat generated by the compressor.
Kueon fails to teach that said at least one vibration energy dissipation element has spiral geometry with constant spire diameter and periodic segments of uniform or variable length, with each segment section being misaligned relative to each other, though Kueon does contemplate different configurations for the spring, as shown in Figs. 1 and 3, in order to control vibration and offset resonance (col. 3, l. 39 - col. 5, l. 4).
However, Balsells teaches various spring designs for coil springs to provide variable force and variable deflection (higher load deflection), which allows fabrication from smaller wire size and closer coil spacing (col. 1, ll. 39-46).  Spring designs in Figs. 1F and 2F show spiral geometry with constant spire diameter and periodic segments of uniform or variable length, with each segment section being misaligned relative to each other.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueon such that said at least one vibration energy dissipation element has spiral geometry with constant spire diameter and periodic segments of uniform or variable length, with each segment section being misaligned relative to each other, as taught by Balsells, in order to provide higher load deflection and thereby decrease noise and vibration.

As to claim 2, Kueon/Orum/Balsells discloses the fluid-conducting pipe according to claim 1, wherein said vibrational energy dissipation element is a spring (24, Kueon).

As to claim 4, Kueon/Orum/Balsells discloses the fluid-conducting pipe according to claim 1, wherein said fluid-conducting pipe (22, Kueon) is configured as has the function of a discharge pipe of said reciprocating compressor.

As to claim 5, Kueon/Orum/Balsells discloses the fluid-conducting pipe according to claim 1, wherein said fluid-conducting pipe is made of polymeric material without thermoforming.
	Note that the method of forming the device (i.e. without thermoforming) is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 6, Kueon/Orum/Balsells discloses the fluid-conducting pipe according to claim 1, except the polymeric material is selected from Perfluoroalkoxy Alkane (PFA) and Fluorinated Ethylene and Propylene (FEP).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kueon/Orum et al such that the polymeric material is selected from: Perfluoroalkoxy Alkane (PFA) and Fluorinated Ethylene and Propylene (FEP), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 7, Kueon/Orum/Balsells discloses the fluid-conducting pipe according to claim 1, wherein said reciprocating compressor comprises at least one expansion chamber.  Refer to Fig. 4 of Kueon.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/         Primary Examiner, Art Unit 3679